PRESENT: Lemons, C.J., Goodwyn, Mims, McClanahan, Powell and Kelsey, JJ., and
Russell, S.J.

PROPERTY DAMAGE SPECIALISTS, INC.
                                                                   OPINION BY
v. Record No. 151214                                      JUSTICE S. BERNARD GOODWYN
                                                                 September 8, 2016
AARON RECHICHAR


                FROM THE CIRCUIT COURT OF SHENANDOAH COUNTY
                              Dennis L. Hupp, Judge

       In this appeal, we consider whether a court may award punitive damages as a form of

“appropriate relief” pursuant to Code § 40.1-51.2:2.

                                          BACKGROUND

       On May 14, 2013, Aaron Rechichar (Rechichar) filed suit against Property Damage

Specialists, Inc., d/b/a Paul Davis Restoration of Northwest Virginia (PDS), in the Circuit Court

of Shenandoah County claiming retaliatory discharge in violation of Code § 40.1-51.2:1.

Rechichar alleged that PDS, his employer, violated Code § 40.1-51.2:1 by terminating his

employment in retaliation for his complaining to the Virginia Department of Labor and Industry,

Occupational Safety and Health Compliance Program, about unsafe practices at PDS’s facility.

In addition to other remedies, Rechichar sought punitive damages.

       Throughout the proceedings, PDS claimed that punitive damages could not be awarded as

“appropriate relief” pursuant to Code § 40.1-51.2:2, the provision providing the remedies for

violations of Code § 40.1-51.2:1. The court overruled PDS’s demurrer and motions raising this

issue and instructed the jury that it could award punitive damages.

       The jury returned a verdict in favor of Rechichar and awarded him both compensatory

and punitive damages. The circuit court entered judgment for Rechichar pursuant to the jury’s

verdict. PDS appeals.
                                             ANALYSIS

       PDS argues that Code § 40.1-51.2:2 does not allow punitive damages as a remedy for

violations of Code § 40.1-51.2:1, so the circuit court erred in allowing the jury to consider

punitive damages and in entering a judgment awarding punitive damages. Rechichar responds

that Code § 40.1-51.2:2(B) allows for the award of punitive damages in this case as a form of

“appropriate relief.”

       This appeal presents an issue of statutory interpretation, so we review the circuit court’s

decision de novo. Conyers v. Martial Arts World of Richmond, Inc., 273 Va. 96, 104, 639 S.E.2d
174, 178 (2007).

               When the language of a statute is unambiguous, we are bound by the plain
       meaning of that language. Furthermore, we must give effect to the legislature’s
       intention as expressed by the language used unless a literal interpretation of the
       language would result in a manifest absurdity. If a statute is subject to more than
       one interpretation, we must apply the interpretation that will carry out the
       legislative intent behind the statute.

Id. at 104-05, 639 S.E.2d at 178 (citations omitted).

       Code § 40.1-51.2:1 states, “No person shall discharge or in any way discriminate against

an employee because the employee has filed a safety or health complaint or has testified or

otherwise acted to exercise rights under the safety and health provisions of this title for

themselves or others.”

       Code § 40.1-51.2:2 provides two ways in which an employee who has been terminated in

such a retaliatory manner may seek redress. * Under Code § 40.1-51.2:2(A), the employee may



       *
           Code § 40.1-51.2:2. Remedy for discrimination.

              A. Any employee who believes that he or she has been discharged or
       otherwise discriminated against by any person in violation of § 40.1-51.2:1 may,
       within 60 days after such violation occurs, file a complaint with the
       Commissioner alleging such discharge or discrimination. The employee shall be
                                                  2
file a complaint with the Commissioner of Labor and Industry (Commissioner), and if the

Commissioner deems the complaint meritorious and cannot facilitate a voluntary agreement with

the employer, the Commissioner may bring a civil action in circuit court. In such a case, “The

court shall have jurisdiction, for cause shown, to restrain violations and order appropriate relief,

including rehiring or reinstatement of the employee to his former position with back pay plus

interest at a rate not to exceed eight percent per annum.” (Emphasis added.) Alternatively,

Code § 40.1-51.2:2(B) provides for a private right of action. It states, “Should the

Commissioner, based on the results of his investigation of the complaint, refuse to issue a charge

against the person that allegedly discriminated against the employee, the employee may bring

action in a circuit court having jurisdiction over the person allegedly discriminating against the

employee, for appropriate relief.” (Emphasis added.)

       Rechichar brought a private action to enforce his rights pursuant to Code § 40.1-51.2:1,

so the question presented is whether the term “appropriate relief” in Code § 40.1-51.2:2(B)

allows for the award of punitive damages. See Miller v. SEVAMP, Inc., 234 Va. 462, 468, 362



       prohibited from seeking relief under this section if he fails to file such complaint
       within the 60-day time period. Upon receipt of such complaint, the
       Commissioner shall cause such investigation to be made as he deems appropriate.
       If, upon such investigation, he determines that the provisions of § 40.1-51.2:1
       have been violated, he shall attempt by conciliation to have the violation abated
       without economic loss to the employee. In the event a voluntary agreement
       cannot be obtained, the Commissioner shall bring an action in a circuit court
       having jurisdiction over the person charged with the violation. The court shall
       have jurisdiction, for cause shown, to restrain violations and order appropriate
       relief, including rehiring or reinstatement of the employee to his former position
       with back pay plus interest at a rate not to exceed eight percent per annum.

              B. Should the Commissioner, based on the results of his investigation of
       the complaint, refuse to issue a charge against the person that allegedly
       discriminated against the employee, the employee may bring action in a circuit
       court having jurisdiction over the person allegedly discriminating against the
       employee, for appropriate relief.
                                                 3
S.E.2d 915, 918-19 (1987) (explaining that the General Assembly passed Code §§ 40.1-51.2:1

and 40.1-51.2:2 to create statutory claims for retaliatory discharge). The term “appropriate

relief” is not expressly defined in Code § 40.1-51.2:2, and its plain meaning is unclear as to

whether it includes punitive damages.

       In Wilson v. Whittaker, 207 Va. 1032, 154 S.E.2d 124 (1967), we evaluated whether

similar language in a statute providing for a wrongful death action allowed for the award of

punitive damages. The issue before this Court was whether a statutory provision allowing a jury

to award damages that “may seem fair and just” allowed for the award of punitive damages. Id.

at 1035, 1038, 154 S.E.2d at 127, 129. We noted that the wrongful death statute created a

statutory right of action to “compensate decedent’s statutory beneficiaries for their loss. Its

purpose was not to punish the wrongdoer . . . . If the General Assembly had intended that

punitive damages might be recovered, it could have specifically provided for such damages as

other states have done.” Id. at 1038, 154 S.E.2d at 129. Given these considerations, we held that

punitive damages were not included within damages that “may seem fair and just” in a wrongful

death action. Id.

       Similarly, we may discern the General Assembly’s intended meaning of “appropriate

relief” by determining the nature of the damages provided for in Code § 40.1-51.2:2. A

prerequisite for receiving relief under Code § 40.1-51.2:2 is filing a complaint with the

Commissioner. Upon receiving such complaint, the Commissioner is tasked with investigating

the claim. If the Commissioner determines that the employee has been discriminated against as

prohibited by Code § 40.1-51.2:1, the Commissioner shall attempt to have the violation abated

“without economic loss to the employee.” Code § 40.1-51.2:2(A).




                                                  4
       Both subsection (A) and subsection (B) use the term “appropriate relief” when explaining

the remedies an aggrieved employee may receive when he or she has been retaliated against by

his or her employer for filing a health or safety complaint. “[W]hen a term is used in different

sections of a statute, we give it the same meaning in each instance unless there is a clear

indication the General Assembly intended a different meaning.” Eberhardt v. Fairfax Cnty.

Emps.’ Ret. Sys. Bd. of Trs., 283 Va. 190, 195, 721 S.E.2d 524, 526 (2012). Subsection (B) is

silent as to the nature of the damages included within “appropriate relief,” but the damages listed

as included within “appropriate relief” in subsection (A) provide guidance as to the meaning of

the term in both subsections (A) and (B).

       After imposing upon the Commissioner the goal to “abate the violation without economic

loss to the employee,” first by attempted conciliation, and that failing, by proceeding with an

action against the violator in circuit court, subsection (A) states that “appropriate relief” includes

reinstatement of employment and back pay plus interest for the aggrieved employee. Consistent

with the statute’s preceding language, the listed relief concerns remedying economic injury

sustained by the employee. We thus conclude that this indicates that the General Assembly’s

intention in subsection (A), and, in turn, subsection (B) was to allow for remedies that rectify an

employee’s economic loss.

       The General Assembly has not specifically provided for punitive damages in Code

§ 40.1-51.2:2. In fact, the statute makes no mention whatsoever of punitive measures against the

employer, as “appropriate relief” to the employee or otherwise. Allowing an award of punitive

damages as “appropriate relief” pursuant to subsection (A) or (B) would be inconsistent with the

General Assembly’s intent, however, because the primary purpose of punitive damages is to

punish a wrongdoer rather than to provide relief to the aggrieved party. Banks v. Mario Indus. of



                                                  5
Virginia, Inc., 274 Va. 438, 460, 650 S.E.2d 687, 699 (“The purpose of punitive damages is not

so much to compensate the plaintiff but to punish the wrongdoer and to warn others.”) (citation

and internal quotation marks omitted). Therefore, we hold that “appropriate relief” in Code

§ 40.1-51.2:2 does not include punitive damages.

                                          CONCLUSION

       For the reasons stated, we will reverse the judgment of the circuit court as to its award of

punitive damages. We will enter final judgment in favor of Rechichar as to the remainder of the

circuit court’s award.

                                                                                 Affirmed in part,
                                                                                 reversed in part,
                                                                               and final judgment.




                                                 6